Citation Nr: 1449517	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include degenerative joint disease.
 
2.  Entitlement to service connection for right knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1980 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran appeared at a video hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file.

In March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

The current bilateral knee disabilities were not affirmatively shown to have had onset during service; degenerative joint disease was not manifested to a compensable degree within one year from the date of separation from service; and the current bilateral knee disabilities, first shown after service beyond the one year presumptive period for degenerative joint disease as a chronic disease, are unrelated to an injury, disease, or event, including bilateral chondromalacia, in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).



The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran pre-adjudication VCAA notice by letter in May 2010.  
The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for service connection, the effective date of a claim, and the degree of disability assignable.  

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.

The Veteran was afforded VA examinations in August 2010, October 2010, and May 2014 and an opinion was rendered in February 2011.  As the examinations were based on a review of the Veteran's history and as the disabilities were described in sufficient detail such that the Board's review is a fully informed one, the examinations report are adequate to decide the claims.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  A Claim for Service Connection

Law and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the showing of chronic disease, such as degenerative joint disease, in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 




Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a chronic disease, such as degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

While on active duty from April 1980 to November 1992, the Veteran served as a parachutist; his official military occupational specialty was infantryman.  The Veteran was treated for bilateral chondromalacia with physical therapy in July 1981.  On periodic report of medical examination in August 1988, there were no abnormalities of the lower extremities or joints.

On VA examination in August 2010, chondromalacia was diagnosed.  X-rays did not reveal degenerative joint disease.  

On VA examination in October 2010, the examiner diagnosed early degenerative joint disease based on the Veteran's reported symptomatology.  X-rays and diagnostic tests were not conducted.

In January 2011, the Veteran's primary care physician noted knee pain, but did not diagnose a chronic condition or treat the Veteran's knee pain.

In February 2011, the examiner who conducted the VA examination in October 2010 opined that it is less likely than not that current bilateral knee symptomatology is related to active military service.  The rationale was that the Veteran got out of service 29 years earlier and his symptoms are mild.

In January 2012, Veteran complained of bilateral knee pain after running.  Probable early degenerative joint disease and patellofemoral syndrome were diagnosed, but the Veteran was advised to continue being physically active.

On VA examination in May 2014, bursitis and mild degenerative joint disease of bilateral knees was diagnosed.  The examiner opined that is less likely than not (less than 50% probability) that the current knee disabilities are related to active military service, including chondromalacia in 1981.  



The rationale was that while the Veteran was treated for bilateral chondromalacia in 1981, the record is silent for diagnosis or treatment of this condition from 1982 until 2010.  Additionally, the Veteran continued to participate in exercises that placed strain on knees over the years, particularly running.  The examiner also expressed that the Veteran developed the recently diagnosed degenerative joint disease and bursitis due to strain placed on his knees after service.  

Analysis

The Veteran asserts that the current knee disabilities, to include degenerative joint disease, are related to chondromalacia noted during service.  

The Veteran states that he had knee problems throughout much of service and that he did not report them because he did not want to be considered a "whiner."  

Degenerative joint disease is a form of arthritis.  For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as arthritis, shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if arthritis becomes manifest to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. §§1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  As arthritis, which must be diagnosed by x-ray, was initially diagnosed in 2014, more than one year after separation from service in 1992, arthritis is no presumed to have been incurred in service.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

As arthritis is a chronic disease, arthritis is also subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b), but chondromalacia and bursitis are not on the list of chronic diseases. 






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

Although the Veteran complained of knee pain, which is indicative of but not dispositive of a chronic disease, such as arthritis, the service treatment records lack the documentation of the combination of manifestations sufficient to identify the current degenerative joint disease of the knees, as there was no specific reference to or observations.  

As chronicity is not shown, service connection may be established by continuity of symptomatology after service.  Continuity of symptomatology requires evidence of a nexus between the current degenerative joint disease of the knees and the post-service symptoms.

The Veteran is competent to describe knee pain since service, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).


See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

To this extent, the Veteran's lay statements of knee pain since service are competent evidence of post service continuity of symptomatology.  The Veteran asserts that his current knee disabilities are a continuation of the knee symptoms he experienced during service, which is an expression of a causal relationship or nexus between the current knee disabilities and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Jandreau, at 1377. 

The question then is whether the Veteran, as a lay person, is competent to offer an opinion on the causal relationship or nexus between the current degenerative joint disease and his post service symptomatology. 

The current degenerative joint disease of the knees is not a simple medical condition that the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify the current disabilities of the knees, including degenerative joint disease, chondromalacia, and bursitis.






Also the current disabilities of the knees are not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, the current disabilities of the knees are internal processes more analogous to rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the current disabilities of the knees are not a type of condition under case law that has been found to be capable of lay observation. 

As the current disabilities of the knees are not the type that can be identified based on personal observation, either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disabilities of the knees and the continuity of symptoms that the Veteran avers.  For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current disabilities of the knees and the post service symptomatology. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 


As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although the Veteran was diagnosed with chondromalacia of the knees during service, the competent medical evidence of record, namely the May 2014 VA examiner's opinion, shows that the current knee disabilities, including degenerative joint disease, chondromalacia, and bursitis, were not affirmatively shown to have been present during service.  Accordingly, service connection is not warranted on the basis of 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, which may be accomplished by affirmatively showing inception or aggravation during service.).

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of the current disabilities of the knees, not capable of lay observation, to the extent the Veteran's lay evidence is offered as proof of the presence of disabilities of the knees in service and since service and before August 2010, the Veteran's evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claims.

As the Veteran's lay evidence is not competent evidence on the material issue of fact, pertaining to a post service diagnosis, applying 38 C.F.R. § 3.303(d), the Board looks to the medical evidence. 




Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  As for the Veteran reporting a contemporaneous medical diagnosis, chondromalacia was first documented in 2010 and degenerative joint disease and bursitis were first documented in 2014, more 20 years after separation from service in 1991 and well beyond the one year presumptive period for arthritis, namely, degenerative joint disease as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no favorable medical evidence in support of the claims that the current disabilities of the knees are related to an injury, disease, or event in service, including chondromalacia in 1981.

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the VA medical opinions dated in February 2011 and May 2014.

The VA examiners agreed that the Veteran's current knee disabilities are not related to service, including the isolated diagnosis of chondromalacia in 1981.  The examiner's noted that the Veteran's current disabilities, initially diagnosed many years after service, are mild and due to years of strain incurred after service.  These opinions constitute competent and persuasive medical evidence with respect to the onset of the Veteran's current knee disabilities and any nexus to service, which opposes rather than supports the claims.





The opinions were rendered by medical professionals, who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  There is no medical evidence to the contrary.  The Board therefore finds that the Veteran's lay evidence in describing symptoms of knee pain in service and since, which is capable of lay observation, is outweighed by the competent medical evidence.

As there is no competent lay evidence on the material issue of fact, namely, a nexus to service and no medical evidence in favor of the claims, the preponderance of the medical evidence is against the claims and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee disability, to include degenerative joint disease, is denied.

Service connection for a right knee disability, to include degenerative joint disease, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


